DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 26, 2022 has been entered. Claims 1-20 remain pending in the application. Claims 1-3, 5, 7-10, 12, 14-17, 19, and 20 are noted as currently amended. Applicant’s amendments to the specification and claims have overcome every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed February 28, 2022 and all objections and rejections therein have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8, and 15 recite a process and machine implementing the process including the steps of receiving a lesson plan comprising educational content; conducting an inventory of network-connected devices; performing pattern matching between the lesson plan and each of the one or more learning activities; selecting at least one learning activity, wherein the selecting is based on the lesson plan; and delivering a curriculum comprising the lesson plan and the at least one learning activity to a user. The recited steps, under their broadest reasonable interpretation, are mental processes capable of being performed in the human mind including with the use of a pencil and paper and methods of organizing human activity in the form of teaching. The recited steps that are mental processes are conducting an inventory of devices (observation), performing pattern matching (evaluation), and selecting at least one learning activity (judgement), and the recited steps that are methods of organizing human activity are receiving a lesson plan and delivering a curriculum to a user. The recited steps, as drafted, are a process that is a method of applying an abstract idea, specifically mental processes capable of being performed in the mind and methods of organizing human activity including teaching, but for the recitation of the additional elements of a computer system [claim 8]; a memory medium comprising program instructions [claim 8]; a bus coupled to the memory medium [claim 8]; a processor, for executing the program instructions, coupled to an educational content delivery engine via the bus [claim 8]; a computer program product [claim 15]; a computer readable hardware storage device [claim 15]; program instructions stored on the computer readable hardware storage device [claim 15]; the inventory being performed by pinging and using signals over a network interface for each of the one or more network-connected devices; using an artificial intelligence (AI) system; and wherein one or more learning activities are associated with each of the one or more network-connected devices. If claim limitations, under their broadest reasonable interpretation, include a mental process or certain methods of organizing human activity, the limitations fall under the abstract ideas judicial exception and are therefore not drawn to eligible subject matter. Accordingly, claims 1, 8, and 15 recite abstract ideas. 
This judicial exception is not integrated into a practical application because the claims do not recite additional elements or steps that are significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. The additional elements of a computer system [claim 8]; a memory medium comprising program instructions [claim 8]; a bus coupled to the memory medium [claim 8]; a processor, for executing the program instructions, coupled to an educational content delivery engine via the bus [claim 8]; a computer program product [claim 15]; a computer readable hardware storage device [claim 15]; program instructions stored on the computer readable hardware storage device [claim 15];  along with the description in the application (paragraphs 0020-0029) which describes the computing device of the claimed invention to a high degree of generality are interpreted under their broadest reasonable interpretation as a generic computing device and computing components that are merely applying the judicial exception or merely using a computer as a tool to perform the abstract idea. The other additional element of wherein one or more learning activities are associated with each of the one or more network-connected devices is merely further clarification of the limitation of conducting an inventory as it adds information/requirements for the observation of conduction the inventory, and therefore it is merely insignificant extra-solution activity (selecting a particular type of date) that does not meaningfully limit the practice of the abstract idea. The other additional elements of the inventory being performed by pinging and using signals over a network interface for each of the one or more network-connected devices and using an artificial intelligence (AI) system are recited at a high level of generality, and therefore, under their broadest reasonable interpretation, are generic computing processes and merely instructions for implementing the process on a generic computing device as any generic computer uses signal over a network interface capable of pinging and the use of AI is recited at a high level so it is merely computer instructions performing a mental process and generally linking without adding a practical application or meaningfully limiting the practice of the abstract ideas. As such, the additional elements do not integrate the judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are insignificant extra-solution activity or merely instructions for implementing the abstract ideas on a generic computing device or computer which fall under the “apply it” limitation of the judicial exception and do not amount to significantly more than the judicial exception. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract ideas or indicate an inventive concept that is not well-understood, routine, or conventional. Therefore, claims 1, 8, and 15 are not drawn to eligible subject matter as they are abstract ideas without significantly more.
Claims 2-7, 9-14, and 16-20 are dependent from claims 1, 8, and 15 respectively and include all the limitations of the independent claims. Therefore, the dependent claims recite the same abstract ideas. The limitations of the dependent claims fail to amount to significantly more than the judicial exception as discussed below. For example:
The limitations of claims 2, 9, and 16, under their broadest reasonable interpretation, are further abstract ideas and insignificant extra-solution activity as the step of selecting at least one device from the one or more network-connected devices  is a mental process capable of being performed in the human mind (judgement) and the selecting is enabled based upon the device being set to opt-in mode is selecting a particular type of data (device) that is used to implement the abstract idea and opt-in mode is setting a permission on a computing device which is well known in the art. As such, these limitations do not amount to significantly more than the abstract ideas above as they are a further abstract idea and thereby cannot meaningfully limit the practicing of the abstract ideas. The same analysis of the independent claims is therefore applicable on these claims.
The limitations of claims 3, 5, 10, 12, 17, and 19, under their broadest reasonable interpretation, merely link the use of the judicial exception to a particular technological environment in the form of Artificial Intelligence. The Artificial Intelligence is claimed at a high level of generality and therefore is generally linking without adding a practical application or meaningfully limiting the practice of the abstract ideas. The limitations additionally include further clarifications on the type of data included in the learning activities. These limitations do not amount to significantly more as they do not impose meaningful limitations on practicing the abstract ideas above, and the same analysis of the independent claims is therefore applicable on these claims.
The limitations of claims 4, 11, and 18, under their broadest reasonable interpretation, are further clarifications of the types of data and information included in the process specifically that the pre-determined perimeter is a geographic or network location perimeter. As discussed above, the step of conducting an inventory of the devices is a mental process. As such, these limitations amount to insignificant extra-solution activity as they merely clarify what types of data are chosen. As such, these limitations do not amount to significantly more as they do not impose meaningful limitations on practicing the abstract ideas above, and the same analysis of the independent claims is therefore applicable on these claims.
The limitations of claims 6, 13, and 20, under their broadest reasonable interpretation, recite using natural language processing at a high level of generality for text-to-speech and speech-to-text without specifying any improvements as such the limitation is merely reciting instructions for using a computer to implement the abstract ideas and creating the data, the instructions or responses, used during and after the practice of the abstract idea. As such, these limitations do not amount to significantly more as they do not impose meaningful limitations on practicing the abstract ideas above, and the same analysis of the independent claims is therefore applicable on these claims.
The limitations of claims 7 and 14, under their broadest reasonable interpretation, are insignificant extra-solution activity as the calendar and reserving of the time slots to use the devices are pre-solution activities (gathering data on when users will perform the abstract ideas above) and further instructions for implementing the abstract ideas on a generic computing device. Thereby, the limitations do not amount to significantly more as they do not impose meaningful limitations on practicing the abstract ideas above, and the same analysis of the independent claims is therefore applicable on these claims.
Accordingly, claims 2-7, 9-14, and 16-20 are directed to abstract ideas without significantly more and are not drawn to eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Yuan et al. (US PGPub 20140046717), hereinafter referred to as Yuan.
In regards to claims 1, 8, and 15, Yoo discloses a computer-implemented method for delivering educational content [claim 1] (Abstract); a computer system for delivering educational content [claim 8] (Abstract; Paragraph 0062 teach a user terminal for delivering education content including exemplary computer systems); and a computer program product for delivering educational content [claim 15] (Paragraph 0007 teaches one of the embodiments including a non-transitory computer readable memory having the program to execute the method (a computer program product)) comprising: a memory medium comprising program instructions (Paragraph 0070 teaches a computer storage having memory storing the program instructions); a bus coupled to the memory medium (Paragraph 0069 teaches a bus); and a processor, for executing the program instructions (Paragraphs 0069-0070 teach the system including a controller, the controller including a microprocessor for executing the programs), coupled to an educational content delivery engine via the bus [claim 8] (Paragraphs 0069-0070); a computer readable hardware storage device (Paragraph 0070), and program instructions stored on the computer readable hardware storage device [claim 15] (Paragraph 0070); receiving a lesson plan comprising the educational content (Paragraph 0064 discloses the user generating lesson content in consideration of a lesson plan within the system); conducting an inventory by pinging (Paragraph 0063 discloses the system registering the user terminal and peripheral devices via communication between the user terminal, server, and peripheral devices; see also paragraph 0072 which shows a user a list of available peripheral devices; see also paragraph 0069 teaches communication occurs between the server, user terminals, and peripheral devices by transmitting and receiving information (pinging)) one or more network-connected devices (Paragraph 0062 discloses the user terminal and peripheral devices are connected through a network) within a pre-determined perimeter (Paragraph 0063 teaches the devices are within a classroom or class environment; see also paragraph 0069 which teaches the system can be connected through wi-fi or Bluetooth with have a limited range (perimeter)) using signals over a network interface for each of the one or more network-connected devices (Paragraph 0069 teaches the devices communicate over a network (Ref 5) via communicators (Ref 11) to transmit and receive information), wherein one or more learning activities are associated with each of the one or more network-connected devices (Paragraph 0072 teaches the lesson content including activities are generated and include “device setting information” for the activities with regard to the connected peripheral devices); selecting at least one learning activity of the one or more learning activities (Paragraph 0068 discloses the user selecting activities from a library of activities), wherein the selecting is based on the lesson material (Paragraph 0072 teaches the lesson content including activities are generated based on the lesson plan); and delivering a curriculum (Paragraphs 0065 and 0072 disclose the system including class courses (curriculum)) comprising the lesson plan and the at least one learning activity to a user (Paragraph 0072 discloses the system responding to a user’s request with a lesson plan and learning activities).
Yoo does not explicitly disclose performing pattern matching, using an artificial intelligence (AI) system, between the lesson plan and each of the one or more learning activities and wherein the selecting is based on the pattern matching. However, Yuan teaches performing pattern matching, using an artificial intelligence (AI) system (As the specification does not define the AI system or provide specific functionality or methods of using AI, the artificial intelligence system is interpreted as a generic computer limitation wherein artificial intelligence is merely “ability of a digital computer or computer-controlled robot to perform tasks commonly associated with intelligent beings” per Britannica and includes merely computer programming or algorithms to perform the desired functional limitation), between the lesson plan and each of the one or more learning activities (Paragraph 0022 teaches a parser which uses a pattern recognition algorithm to pull assignment text strings (activities) out of a syllabus (lesson plan)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Yoo with the teachings of Yuan, as both references and the claimed invention are directed to learning management systems for learning content. One of ordinary skill in the art would modify Yoo to include using pattern recognition algorithms to compare the learning activities and curriculum/lesson plan of Yoo including using the pattern recognition to select learning activities corresponding to the pattern for delivering to a user. Upon such modification, the method and system of Yoo would include performing pattern matching, using an artificial intelligence (AI) system, between the lesson plan and each of the one or more learning activities and wherein the selecting is based on the pattern matching. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to automate the step of selecting a learning activity and providing user’s the relevant learning activities based on pattern recognition.
In regards to claims 2, 9, and 16, Yoo further discloses further comprising: selecting at least one device from the one or more network-connected devices (Paragraph 0085 discloses the user selecting a device or environment setting which includes the selected peripheral device), based upon a network interface of the at least one device being set to an opt-in mode (Paragraph 0072 discloses the system including setting information for the connected devices including security setting information including if the device is accessible and available (opt-in)).
In regards to claims 3, 10, and 17, Yoo further discloses wherein selecting the at least one device comprises using the AI system (as the AI system is claimed broadly, under its broadest reasonable interpretation, an AI system can include a computer algorithm for performing a human action; Paragraphs 0074 and 0079 teach the system including a recommendation algorithm for recommending learning content and plan information) to match the at least one learning activity with the lesson plan (Paragraphs 0074 and 0079 disclose the recommendation algorithm recommended lesson plan and lesson material including content which per paragraph 0067 includes activities).
In regards to claims 4, 11, and 18, Yoo further teaches wherein the pre-determined perimeter comprises a geographic location perimeter (Paragraph 0063 teaches the devices are within a classroom or class environment) or a network location perimeter (Paragraph 0069 which teaches the system can be connected through wi-fi or Bluetooth with have a limited range (perimeter)).
Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Yuan, as applied to claims 1, 8, and 15 above, and further in view of Lee et al. (US PGPub 20120079554), hereinafter referred to as Lee.
In regards to claims 5, 12, and 19, Yoo and Yoo in view of Yuan do not expressly teach wherein the one or more learning activities comprise text or speech, and instructions for performing the one or more learning activities are created by processing the text or speech using the Al system.
However, Lee teaches an educational content system for teaching language wherein the one or more learning activities comprise text (Paragraph 0011 teaches the system outputting learning data in the form of text for learning activities including questions, grammar, and language learning (see paragraph 0191 for example where a question is output as speech or text)) or speech (Paragraph 0011 teaches the system outputting learning data in the form of speech for learning activities including questions, grammar, and language learning (see paragraph 0191 for example where a question is output as speech or text)), and instructions for performing the one or more learning activities are created by processing the text or speech using the Al system (Paragraph 0027 teaches the system uses natural language processing (a form of artificial intelligence) to generate responses and learning content).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Yoo in view of Yuan with the teachings of Lee, as both references and the claimed invention are directed to learning management systems for learning content. One of ordinary skill in the art would modify Yoo in view of Yuan to include the learning activities/content including text and speech and using natural language processing to generate responses as part of the learning activities. Upon such modification, the method and system of Yoo in view of Yuan would include wherein the one or more learning activities comprise text or speech, and instructions for performing the one or more learning activities are created by processing the text or speech using the AI system. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to provide a more comprehensive and thorough educational system that engages learners and improves learning efficiency (see Lee Paragraphs 0014-0015).
In regards to claims 6, 13, and 20, Yoo and Yoo in view of Yuan do not teach wherein the instructions for performing the one or more learning activities and one or more responses of the user to the learning activities are processed using natural language processing.
However, Lee further teaches wherein the instructions for performing the one or more learning activities and one or more responses of the user to the learning activities are processed using natural language processing (Paragraphs 0027, 0037 teach that the system uses natural language processing to process language learning (activity) and user responses by receiving a user’s speech input and processing it).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Yoo in view of Yuan with the teachings of Lee, as both references and the claimed invention are directed to learning management systems for learning content. One of ordinary skill in the art would modify Yoo in view of Yuan to include the learning activities/content including text and speech and using natural language processing to generate responses as part of the learning activities. Upon such modification, the method and system of Yoo in view of Yuan would include wherein the instructions for performing the one or more learning activities and one or more responses of the user to the learning activities are processed using natural language processing. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to provide a more comprehensive and thorough educational system that engages learners and improves learning efficiency (see Lee Paragraphs 0014-0015).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Yuan, as applied to claims 1 and 8 above, and further in view of Dalal et al. (US 8078676), hereinafter referred to as Dalal.
In regards to claims 7 and 14, Yoo and Yoo in view of Yuan do not teach wherein a calendar is maintained for scheduling utilization of the one or more network-connected devices, and one or more time slots on the calendar may be reserved for the user to perform the one or more learning activities that are associated with selected ones of the one or more network-connected devices.
Dalal further teaches an educational system for managing educational resources wherein a calendar is maintained (Col 2, lines 36-43 teach the system including a usage schedule (calendar)) for scheduling utilization of the one or more network-connected devices (Col 2, lines 44-47 teach the system allows a user to reserve certain training computers (devices)), and one or more time slots on the calendar may be reserved for the user to perform the one or more learning activities that are associated with selected ones of the one or more network-connected devices (Col 6, lines 30-39 teach the system allows a user to assign students to a slot for a current session to complete the training (learning activity)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Yoo in view of Yuan with the teachings of Dalal, as both references and the claimed invention are directed to learning management systems for managing learning devices. One of ordinary skill in the art would modify Yoo in view of Yuan to include the calendar and time slots of Dalal in order to provide instructors/teachers with the ability to manage resources. Upon such modification, the method and system of Yoo in view of Yuan would include wherein a calendar is maintained for scheduling utilization of the one or more network-connected devices, and one or more time slots on the calendar may be reserved for the user to perform the one or more learning activities that are associated with selected ones of the one or more network-connected devices. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to provide instructors/teachers with the ability to manage resources and to be aware of what resources are available in order to properly complete or manage a class or activity.
Response to Arguments
Applicant's arguments, see Remarks/Arguments, pages 11-14, filed May 26, 2022, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but they are not persuasive. Specifically, as discussed above, the limitation that the inventory is performed by pinging over a network interface is merely instructions for performing the abstract idea on a generic computing device and thereby does not change the recited abstract idea and does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exceptions, see MPEP 2106.04(d). Additionally, to Applicant’s arguments that the recited limitations amount to unconventional steps that amount to significantly more, see pages 13-14, Examiner notes the prior art rejections above the teach the limitations are well understood, routine, and conventional and additionally, as noted in the 101 rejection above, do not amount to significantly more per MPEP 2106.04(d) as the limitations either recite a judicial exception, merely recite instructions or structure to perform the method on a generic computing device, or are insignificant extra-solution activities.
Applicant’s arguments, see Remarks/Arguments, filed May 26, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoo in view of Yuan, Lee, and Dalel as discussed above.
Conclusion
Accordingly, 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715